DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/14/2022.
Claims 1, 4, and 14 are amended.
Claims 15-20 are newly added. 
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 14 filed 3/14/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Applicant’s amendments to claims 1 and 14 changes the scope of the claims, necessitating the rejection below in view of Sagae (WO 2014/128973).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitation “the first end or the second end of the liquid delivery element” lacks antecedent basis. The Examiner notes that claim 1 recites “an upstream end and a downstream end.” Therefore, claim 17 will be interpreted as “the upstream end or the downstream end of the liquid delivery element.” 
Regarding claim 18, the claim limitation “a liquid which surrounds the frangible tubular element and contacts the inner surface of the deformable outer container” is indefinite because claim 1 already recites such a limitation. Therefore, the claim limitation is indefinite because it is unclear if the claim limitation refers to a new limitation or refers back to the limitation recited in claim 1. For examination purposes, the limitation will be interpreted as “the liquid which surrounds the frangible tubular element and contacts the inner surface of the deformable outer container” (i.e. refers back to the limitation recited in claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 9, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagae et al. (WO 2014/128973) as evidenced by Creative Mechanisms (“Everything You Need to Know About PVC Plastic”; Published 7/26/2016; https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic).
Regarding claims 1 and 14, Sagae discloses a cigarette (l. 10; “aerosol-generating article”) comprising a tobacco rod (10; “aerosol-generating substrate”) and a filter unit (20; “mouthpiece”) secured to the downstream end of the tobacco rod (see Fig. 1) including filter segments (202, 203) and (ll. 70-74; “at least one filter material”) and a compartment member (201; Fig. 2; “liquid delivery element”) comprising:
a first wall portion (see element 2012; Fig. 3, 8 “upstream end” and “first end”) and a second wall portion (see element 2013; “downstream end” and “second end”);
rolling paper (204; see Fig. 8; “outer container”) made of a flexible material (l. 133; “deformable”) having an inner surface (see Fig. 8) and at least one flexible wall (see ll. 133-135); and
a shaft portion (2011; “tubular element”) mounted within the rolling paper (see Fig. 8) having an outer surface facing the inner surface of the deformable outer container (see Fig. 8) and defining through hole (208; “longitudinal channel”) extending continuously from the first wall portion to the second wall portion (see Fig. 8),
wherein perfume holding portion (205; “cavity”) is defined by the rolling paper and the outer surface of the shaft portion (see Fig. 8), containing perfume capsules (206) having a liquid component (ll. 117-118) in an annular shape around the through hole (ll. 108-116; see Fig. 1; “surrounds the tubular element”).

    PNG
    media_image1.png
    451
    679
    media_image1.png
    Greyscale

Regarding the claim limitation “frangible tubular element,” Sagae discloses that the compartment member can be made from polyvinyl chloride (ll. 136-139; see Example 3). As evidenced by Creative Mechanisms, polyvinyl chloride is naturally white and very brittle (p. 2, paras. 1-2). Merriam-Webster dictionary defines “brittle” as “readily or easily broken.” Therefore, the compartment member is easily broken and considered to be frangible.
Regarding the claim limitation “a liquid…contacts the inner surface of the deformable outer container,” Sagae discloses that the perfume capsules are destroyed to release the liquid inside the capsule (ll. 117-122) and that the fragrance can travel through the paper (see ll. 225-233). Therefore, Sagae teaches that the liquid perfume contacts the paper after crushing the capsules. 
Regarding the claim limitation “wherein the liquid delivery element is configured to deliver the liquid from the cavity to the at least one segment of filter when at least one wall of the frangible tubular element is broken,” and “wherein the frangible tubular element is breakable upon application of a force to the liquid delivery element to deform deformable outer container,” Sagae discloses that the fragrance component is introduced directly into the user’s nasal cavity with almost no mixing with the mainstream smoke (ll .129-130; emphasis added). In an example, Sagae discloses that the average value of oral presentation is a 6.46 meaning that there is a weak presentation of the fragrance component to the oral cavity (see Fig. 10, ll. 323-329). Therefore, Sagae shows that some of the fragrance component is mixed with the mainstream smoke. Moreover, these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the compartment member of Sagae is made of polyvinyl chloride that is brittle, which is easily broken, is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 2, regarding the claim limitation “wherein the liquid delivery element is configured to deliver the liquid through the longitudinal channel of the frangible tubular element upon breakage of at least one wall of the frangible tubular element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the compartment member of Sagae is made of polyvinyl chloride that is brittle, which is easily broken, is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 3, Sagae discloses that the outer diameter of the shaft portion (2011) is substantially the same as the inner diameter of the wall portions (2012, 2013; ll. 260-266; Fig. 8), the diameter of the through hole is set to about 2 mm (ll. 260-266; i.e. the inner diameter corresponding to 2L is 2 mm), and the perfume capsule is set to a value of 1.0 mm, wherein the capsules can be even smaller (e.g. in the 0.1-1.0 mm range, see ll. 206) such that the outer shape of the cigarette is not uneven (ll. 204-205, 283-285). 
Therefore, Sagae teaches that the maximum outer diameter of the shaft portion is greater than about 2 mm and the maximum outer diameter of the rolling paper (204) is about 2 mm greater than the maximum outer diameter of the shaft portion (value obtained by multiplying the diameter of the perfume capsule by 2 since the holding portion 205 wraps around the maximum outer diameter of the shaft portion). This corresponds to an increase in diameter of less than 50%. 

Regarding claim 4, Sagae discloses the rolling paper (204) in the form of a flexible ((l. 133) tube (see Fig. 2) comprising the first wall portion (2012; “upstream end wall”) and the second wall portion (2013; “downstream end wall”), the first and second wall portions including an aperture (see Fig. 8; interpreted as the inner diameter of the wall portion), and the shaft portion (2011) extends continuously between the apertures (see Fig. 8).

Regarding claim 5, Sagae discloses that the shaft portion (2011) may be configured to be fitted to the wall portions (2012, 2013) (ll. 180-181; “mounted within at least one of the apertures”).

Regarding claim 6, Sagae discloses alternatively that the shaft portion and wall portions may be integrally molded (ll. 181-182; “integrally formed”). 

Regarding claim 9, Sagae discloses that the number of fragrance capsule may be one (ll. 208-209). One of ordinary skill in the art would appreciate that one capsule would take up less than 80% the total volume of the holding portion (205) (see Fig. 1). 

Regarding claim 11, Sagae discloses the compartment member (201) and the filter segments (202, 203) having a substantially circular cross-section (see Fig. 2), and the maximum diameter of the compartment member (201) substantially the same as the maximum diameter of the filter segments (202, 203) (see Fig. 2). 

Regarding claim 12, Sagae discloses an upstream filter segment (202) and a downstream filter segment (203), wherein the compartment member is positioned between the filter segments (see Fig. 2). 

Regarding claim 15, Sagae further discloses that each segment is wrapped with rolling paper, and a wrapping paper such as chip paper (ll. 70-82; “plug wrap”) further connects the plurality of segments to form the cigarette (ll. 70-82). One of ordinary skill in the art would appreciate that the chip paper would overlies and contacts the rolling paper (204). 

Regarding claims 17 and 20, Sagae discloses that the shaft portion (2011) does not extend beyond the upstream end or the downstream end of the compartment member (201) (see Fig. 8). 

Regarding claim 18, Sagae discloses the wall portions (2012, 2013) define upstream and downstream ends of the perfume holding portion (205) containing the perfume capsules (206) having a liquid component (ll. 117-118) in an annular shape around the through hole (ll. 108-116; see Fig. 8). 

Regarding claim 19, Sagae discloses the shaft portion (2011) does not extend beyond the wall portions (2012, 2013) (see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sagae et al. as evidenced by Creative Mechanisms as applied to claim 4 above, and further in view of Walker (US 3991773; of record).
Regarding claim 7, Sagae discloses the aerosol-generating article as discussed above with respect to claim 4.
However, Sagae is silent as to wherein at least one of the end walls of the deformable outer container is non-deformable.
Walker teaches a filter element for tobacco smoke (abstract) comprising filter (10; Fig. 2-4) with a casing (20) including mutually spaced end walls (24) forming a chamber (27), and a liquid containing module (28) disposed within the chamber such that at least a portion of the external surface of the liquid containing module preferably contacts the end walls (Column 4, line 14-17), the end walls comprise a centrally disposed port (30; Fig. 6) to allow passage of smoke therethrough, and to permit liquid from the module to flow into the plugs (Column 4, lines 18-24). Walker discloses that the end walls (24) are non-deformable even when the casing is squeezed (see Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wall portions (2012, 2013) of Sagae to be non-deformable as in Walker in order to obtain the predictable result of permitting passage of smoke therethrough, and the passage of liquid from the capsule to the filter plugs (Walker; Column 4, lines 18-24) with the benefit of being used a conventional dry filter or as a moistened filter while preventing the substantial obstruction of the smoke flowing through the filter (Walker; Column 2, line 46-55).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sagae et al. as evidenced by Creative Mechanisms as applied to claim 1 above, and further in view of Rushforth (US 2013/0047999).
Regarding claim 8, Sagae discloses the aerosol-generating article as discussed above with respect to claim 8, wherein the wrapping paper (204) is made of a cellulose film (l. 224).
However, Sagae does not explicitly teach at least one flexible wall of the deformable outer container is formed from a substantially transparent material. 
Rushforth teaches a filter for a smoking article (abstract) wherein the filter comprises a transparent window which allows visualization of the filter material and/or capsule within the filter (para. 86), the transparent window is made from a transparent material such as a cellulose acetate film (para. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagae’s cellulose film to be transparent as in Rushforth in order to obtain the predictable result of visualizing the capsules within the filter to serve as a reminder for the user to break the capsule within the filter (Rushforth; para. 86). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sagae et al. as evidenced by Creative Mechanisms as applied to claim 1 above, and further in view of Reed (US 2016/0219930; of record).
Regarding claim 10, Sagae discloses the smoking article as discussed above with respect to claim 1. 
However, Sagae is silent as to wherein a resistance to draw of the aerosol-generating article before the liquid is delivered form the liquid delivery element into the at least one segment of filter material is no more than 30 millimeters of water gauge and greater than the resistance to draw of an aerosol-generating article having a corresponding construction but without the liquid delivery element.  
Reed teaches a tobacco smoke filter (abstract) comprising a filter (1) and a frangible capsule (5)  wherein the addition of the capsule of the filter causes a pressure drop of 33 mm water gauge per tip in a 5.2Y18000 tow, and 18 mm water gauge per tip in a 6.8Y15000 tow (para. 42-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the filament denier and total denier of the filter to obtain various amounts of suitable pressure drop for smoking (see para. 3 of Reed) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The determination of optimum or workable ranges of the filter tow properties, diameters of the additive containing tubes, density of the additive containing tubes bundles to achieve certain resistance to draws (RTDs) would have been characterized by routine experimentation. See MPEP 2144.05 (II)(B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagae et al. as evidenced by Creative Mechanisms as applied to claim 1 above, and further in view of Rasouli et al. (US 2009/0007925; of record).
Regarding claim 13, Sagae discloses the aerosol generating article as discussed above with respect to claim 1, wherein the partition member can be made of a material that blocks permeation of mainstream smoke and fragrance components (ll. 136-139). 
However, Sagae is silent as to the frangible tubular element is formed from a polymeric material selected from polystyrene, polyethylene terephthalate, poly(methyl methacrylate) and combinations thereof. 
	Rasouli teaches a smoking article (para. 2; Fig. 1; equivalent to an aerosol-generating article) comprising a tobacco rod (12; equivalent to an aerosol-generating substrate), a filter (14) downstream of the tobacco rod (see Fig. 1), and an additive containing tube (24; Fig. 6; equivalent to a liquid delivery element) comprising:
an upstream end (see annotated Fig. 6; interpreted as the bottom end) and a downstream end (see annotated Fig. 6; interpreted as the upper end);
the additive containing tube (para. 46; interpreted as an outer container) which can be made of polyethylene terephthalate (para. 28) having an inner surface (see annotated Fig. 6); and 
a channel (see annotated Fig. 6; see para. 46; interpreted as a tubular element and longitudinal channel) being a part of the tube (para. 46; the tube includes the channel) which is made of polyethylene terephthalate (para. 28) is mounted within the tube and having an outer surface facing the inner surface (see annotated Fig. 6) and extending through the tube between the upstream and downstream ends (see annotated Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Sagae’s shaft portion (2011) to be polyethylene terephthalate as in Rasouli because (a) Rasouli teaches that polyethylene terephthalate is mechanically robust and impervious (para. 28) which satisfies Sagae’s suggestion for blocking permeation of mainstream smoke components; and (b) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sagae et al. as evidenced by Creative Mechanisms as applied to claim 15 above, and further in view of Besso (US 2014/0290678). 
Regarding claim 16, Sagae discloses the aerosol-generating article as discussed above with respect to claim 15.
However, Sagae is silent as to wherein the plug wrap is substantially transparent. 
Besso discloses a smoking article (9; Fig. 4) comprising a filter element (1), an inner wrapper (6) and an outer wrapper (11) which are both formed from a transparent material (para. 104) such that a capsule (5) is visible (para. 104). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagae’s wrapping material to be a transparent material as in Besso in order to make the release of the capsule visible through the wrapper (Besso; para. 104), which is a desirable property (Besso; see para. 9-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712